Citation Nr: 9908635	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1943.  

This appeal arises from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the appellant's claim 
for the cause of the veteran's death.  That decision also 
denied a claim for Dependents' Educational Assistance under 
Chapter 35 and for accrued benefits by a surviving spouse.  
The basis for the decision was that a service-connected 
disability did not cause or materially hasten his death.  The 
appellant, the veteran's surviving spouse, has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution of the claim.  


The Board notes that the RO expressly denied the appellant's 
claim for death pension benefits and the appellant seems to 
be expressing disagreement with that decision.  This matter 
is referred to the RO for appropriated action.  



FINDINGS OF FACT

1.  The veteran's death on July 15, 1995, was caused by 
cancer of the lung and chronic obstructive pulmonary disease 
(COPD).

2.  At the time of death, service connection was in effect 
for right above-knee amputation, rated 60 percent disabling; 
coronary artery disease with arterial hypertension, rated 30 
percent disabling; lumbosacral disability, rated 10 percent 
disabling; and, residuals of right thumb dislocation, 
noncompensably rated.

3.  The veteran's fatal lung cancer and COPD were first 
demonstrated many years after service.

4.  There is no competent medical evidence linking the causes 
of the veteran's death to an incident of service or to a 
service-connected disability or showing that a service-
connected disability contributed substantially or materially 
to the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he 
suffered right leg shrapnel injuries when his ship was 
torpedoed in 1942.  Subsequently, the right leg was amputated 
at the knee due to gangrenous conditions and later during 
evacuation, it was re-amputated above the knee.  His service 
medical records are negative for any lung disorder.

The RO established service connection for a right mid-thigh 
amputation in May 1944 and assigned a 60 percent disability 
evaluation.  A February 1946 VA examination report is 
negative for any lung disorder.  Subsequent VA and private 
medical records note that the veteran was a heavy smoker and 
that pneumonitis was diagnosed in 1958.  In 1958, 
bronchiectasis was suspected, but not found.

The RO received the veteran's claim for an increased rating 
on October 31, 1977.  He reported that he was forced to 
retire from his civilian job due to service-connected 
disabilities.  In November 1977, the RO granted the veteran a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.  The 
decision notes that a 60 percent rating was in effect for 
right above knee amputation and a noncompensable rating was 
in effect for lumbosacral disability.  Special monthly 
compensation was in effect for loss of the right foot.  The 
effective date of entitlement to individual unemployability 
was from October 31, 1977.

A private medical report dated in October 1980 from a Dr. 
Seymour Bronstein indicates that the veteran had longstanding 
COPD; however, he did not indicate when the COPD first 
manifested.  The doctor felt that the COPD was contributing 
the veteran's cardiac disease.

A November 1980 VA orthopedic examination report reflects 
that the veteran had a history of obstructive lung disease 
diagnosed as emphysema.  The report notes that harsh breath 
sounds were heard and that pulmonary function tests showed 
moderate pulmonary emphysema.  Electrocardiogram (EKG) and 
chest X-rays showed old myocardial infarction due to coronary 
artery disease and arterial hypertension.  The examiner 
specifically opined that the hypertension and coronary artery 
disease might be causally related to the right leg 
amputation; however, the examiner did not offer an etiology 
for the pulmonary problems.  

In January 1981, the RO established service connection for 
hypertension and coronary artery disease and assigned a 30 
percent disability rating.  The RO determined that pulmonary 
emphysema was not service-connected.  

An August 1982 VA orthopedic examination report indicates 
that the veteran ambulated well wearing a right above-knee 
well-fitted prosthesis.  He listed as he walked thereby 
throwing a strain on the low back.  He complained of pain 
when bending and lifting even light objects.  He also had 
pain in his thighs.  He took Motrin for right stump pain.  
Range of motion of the spine was to 110 degrees of forward 
bending, to 20 degrees of backward bending, to 30 degrees of 
lateral flexion, and to 45 degrees of rotation.  Pain on 
motion was noted with diffuse tenderness of the low back 
area; however, there was no muscle spasm.  Both hips were 
completely mobile.  There were no neurological changes of the 
left lower extremity.  X-rays confirmed severe osteoporosis 
of the lumbosacral spine.  The X-ray report also notes 
scoliosis to the left.  The X-ray report further notes 
compression deformities at L4 and L5 with osteophytic 
degenerative changes on the margins.  The X-ray report also 
notes marked to moderate osteoporosis of the entire pelvis, 
secondary to the right mid-thigh amputation.  The diagnoses 
were right mid-thigh amputation; chronic lumbosacral strain 
by reason of abnormal stress due to right prosthetic gait; 
degenerative arthritis of the lumbosacral spine; and, severe 
osteoporosis of the right side of the pelvis with compression 
deformities due to spontaneous healed fractures of bodies of 
L4 and L5 vertebrae, causally related to the service-
connected disability. 

On VA general medical examination, the veteran denied any 
chest pain.  Chest examination revealed harsh breath sounds 
with hyperresonance throughout the chest.  The heart was not 
enlarged but blood pressure was 140/96.  He reportedly became 
short of breath easily.  The report notes that the veteran 
played golf frequently and only recently had begun using a 
cart.  X-rays showed severe COPD.

In October 1982, the RO assigned a 10 percent evaluation for 
the veteran's service-connected back disability and 
terminated individual unemployability, effective January 1, 
1983, on the basis that service-connected disabilities alone 
did not render the veteran unable to work.  The RO noted that 
the prior decision granting unemployability was based on 
error, as no evidence of unemployability had been received 
from the veteran's former employer.  The veteran appealed 
that decision.

In October 1982, shortly after issuance of the above-
mentioned rating decision, the RO received a letter from the 
veteran's former employer, the New York Department of Labor.  
The letter notes only that the veteran retired in May 1977 on 
"ordinary disability."  He had been on sick leave with half-
pay at various times between 1970 and 1976; however, the 
letter indicated that there were no medical records 
concerning any reason for his sick leave.  

In January 1983, the RO received private treatment reports 
reflecting that in March 1975, the veteran was diagnosed with 
COPD and an abdominal aortic aneurysm.  Another March 1975 
report indicates that the veteran smoked approximately 40 
cigarettes per day.

In a January 1984 decision, the Board found that the veteran 
was not unemployable by reason of service-connected 
disability.  The Board determined that the evidence indicated 
that the veteran was clearly employable.

In March 1989, the RO received VA outpatient treatment 
reports reflecting treatment for pneumonia and COPD and for 
other health problems during 1988 and 1989.  

An October 1990 RO rating decision indicates that the 
veteran's emphysema was considered non-service-connected.  
The service-connected right above-knee amputation remained 
rated 60 percent disabling, coronary artery disease with 
hypertension remained rated 30 percent disabling, lumbosacral 
disability remained 10 percent disabling, and a 
noncompensable rating was assigned to the right thumb.  The 
combined disability was 80 percent and special monthly 
compensation for loss of one foot remained in effect.  

In October 1993, the veteran reported that prior to active 
service he smoked but by the time he was discharged in 1943 
he was a heavy smoker.  

In a December 1993 RO rating decision, service connection for 
emphysema was denied.  

A January 1995 VA hospital admission diagnosis indicates lung 
cancer.  No other records concerning this admission were 
submitted.  Likewise, a February 1995 VA hospital admission 
diagnosis indicates lung cancer.  A VA terminal hospital 
summary dated in July 1995 indicates that in May 1995 the 
veteran had been discharged from his second admission to 
spend his last few weeks at home.  While at home, he 
developed a decubitus and became increasingly weak and 
malnourished.  The report indicates that in June 1995, he was 
admitted to the VA hospice care unit for terminal care.  At 
that time, a small petite sacro decubitus was noted, as was 
malnourishment.  Treatment until the time of death in July 
1995 was limited to comfort items and oral morphine that was 
later changed to intravenous morphine drip.  Chest X-rays 
showed enlarging right lower lung mass until the time of 
death.  

The death certificate, signed by a VA medical doctor, and VA 
documents reveal that the veteran died at a VA medical center 
on July 15, 1995.  These documents show that he was born in 
June 1916.  The causes of death listed on the death 
certificate are cancer of the lung and COPD.  Approximate 
time interval between onset of cancer and death was reported 
as "months."  Approximate interval between COPD and death was 
reported as "years."  No autopsy was performed.


In a June 1996 statement, the veteran's representative 
speculated that during the veteran's final hospitalization 
and VA hospice service, he might have had treatment for 
service-connected disabilities.  The representative requested 
that any such records be obtained.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from disease or 
injury incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998). 

In order for the appellant to be granted entitlement to 
service connection for the cause of the veteran's death, the 
record must contain medical evidence establishing that a 
disability which was incurred coincident with service in the 
Armed Forces or, if preexisting such service, was permanently 
aggravated therein, was either the principal or a 
contributory cause of the veteran's death.  A service-
connected disability will be considered as the principal or 
primary cause of death when such disability was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

However, the threshold question to be answered in this case 
is whether the appellant has presented evidence of a well-
grounded claim.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded: There must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, 126 F.3d 1464. 

In this case, the veteran's death certificate shows that he 
died of lung cancer and COPD.  At the time of his death, he 
was service-connected for right above-knee amputation, rated 
60 percent disabling; coronary artery disease with arterial 
hypertension, rated 30 percent disabling; lumbosacral 
disability, rated 10 percent disabling; and, residuals of 
right thumb dislocation, noncompensably rated.  Service 
connection for the cause of the veteran's death may be 
granted if there is competent evidence showing that the lung 
cancer and/or COPD which caused his death is related to a 
service connected injury or disease, or was otherwise caused 
by active service or was aggravated during service.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Alternatively, 
because lung cancer is the listed cause of death in this 
case, and lung cancer is considered a chronic disease within 
the purview of 38 C.F.R. § 3.309(a), it will be considered to 
have been incurred in service if shown to have manifested to 
a degree of 10 percent or more within 1 year from the date of 
separation from active service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998). 

In the instant case, no competent evidence has been presented 
that tends to link lung cancer or COPD to any incident that 
had occurred while the veteran was on active duty.  Neither 
has competent evidence been presented that tends to link lung 
cancer or COPD to any disease or symptomatology that was 
service-connected, or that tends to show that lung cancer was 
manifested to a degree of 10 percent or more within a year of 
separation from active service.  Although in 1980, a private 
doctor felt that the veteran's COPD contributed to the 
severity of his service-connected cardiac condition, this 
does not mean that a service-connected cardiac condition was 
causing any increase in the severity of the COPD.  Therefore, 
that medical opinion does not tend to provide a causal link 
between a service-connected cardiac condition and the cause 
of the veteran's death.  Furthermore, there is no evidence 
that any other service-connected disability was either a 
principal or contributory cause of death.  Neither the death 
certificate nor the VA terminal hospital summary mentions the 
veteran's service-connected coronary artery disease or his 
hypertension as a contributory condition.  In summation, no 
medical evidence has been submitted that indicates that 
service-connected conditions substantially or materially 
contributed to death, combined to cause death, or lent 
assistance in the production of death.  Because there is no 
medical evidence linking the veteran's cause of death to 
service, the appellant does not have a well-grounded claim 
for direct service connection for the cause of the veteran's 
death.  

Although the appellant herself, in essence, appears not to 
claim that the veteran's cause of death should be service-
connected, her representative asserts that the service-
connected disabilities might have had a part in the cause of 
the veteran's death; however, lay persons cannot offer lay 
evidence pertaining to medical causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
the Board finds that the appellant has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim for service connection for the 
cause of the veteran's death is well grounded.  As noted 
above, a claim must be supported by evidence and sound 
medical principles, not just assertions, and it is the 
claimant's burden to submit evidence sufficient to establish 
a well-grounded claim.  See Epps, 126 F.3d at 1464.  

As the duty to assist has not been triggered by evidence of a 
well-grounded claim, there is no duty to assist the appellant 
in developing the record to support the claim for service 
connection for the cause of the veteran's death (there is 
nothing in the text of § 5107 to suggest that VA has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a well grounded claim).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death.  See generally McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).  In this regard, the 
representative has requested that the Board ascertain whether 
there are other treatment reports for service-connected 
disabilities that might have been generated during the 
veteran's terminal care.  The medical evidence in this cases 
does not indicates any causal or contributory relationship 
between the veteran's death and the service-connected 
disabilities, and the Board is not inclined to remand the 
case for a search for such records.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
when an RO does not specifically address the question whether 
a claim was well grounded but rather, as here, proceeds to 
adjudicate on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to submit a well grounded 
claim for service connection for the cause of death, and the 
reasons why the current claim is inadequate.  See Robinette, 
8 Vet. App. 78-80 (1995).

As a final matter, the appellant argues that the veteran's 
service-connected disabilities should have been rated 100 
percent disabling prior to his death.  The Board construes 
this to be a claim for DIC benefits under the purview of 
38 U.S.C.A. § 1310 and § 1318.  According to these statutes, 
where a service-connected condition did not cause or 
contribute to the veteran's death, the surviving spouse is 
entitled to DIC benefits "as if the veteran's death were 
service connected" when any of the three following 
conditions are met:  (1) the veteran was continuously rated 
totally disabled for 10 or more years immediately preceding 
death; (2) the veteran was continuously rated totally 
disabled for 5 or more years immediately preceding death if 
also so rated at the date of discharge; or (3) the veteran 
would have been entitled to receive the 100% compensation 
referred to in (1) or (2), above, at the time of his or her 
death but was not receiving it for some reason.  See Green v. 
Brown, 10 Vet. App. 111, 119 (1997).  Review of the claims 
file reflects that the veteran was totally rated from October 
31, 1977 to January 1, 1983; however, he was not rated as 
totally disabled for 10 or more years immediately preceding 
death nor was he so rated at the date of discharge from 
active service.  Therefore, neither of the first two 
conditions for DIC under § 1318 are met.  In considering the 
third possibility for grant of DIC under § 1318, i.e., 
whether the veteran would have, for some reason, be entitled 
to a 100 percent rating for the determinative period, the 
Board notes that the evidence of record does not indicate 
that service-connected disabilities rendered the veteran 
unemployable for the ten years immediately preceding death.  
Therefore, as mentioned in the introduction, there is no 
entitlement to DIC under the purview of 38 U.S.C.A. § 1318.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.  



		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

